Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that he was denied effective assistance of counsel. Defendant bore the burden of showing that, in light of the evidence, the law and the circumstances of his case, viewed in their totality, his representation was not meaningful (see, People v Rivera, 71 NY2d 705, 708-709; see also, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 146-147). Defendant did not meet that burden. The record on the whole shows that defendant’s representation was meaningful.
*1131We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Cayuga County Court, Corning, J. — Rape, 1st Degree.) Present— Green, J. P., Pine, Balio, Boehm and Davis, JJ.